Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 6,
2012 by and among Knight Capital Group, Inc., a Delaware corporation (the
“Company”), the parties identified as the “Investors” on the signature page
hereto and any parties identified on the signature pages of any joinder
agreement executed and delivered pursuant to Section 10 hereof (each, a “Holder”
and, collectively, the “Holders”). Capitalized terms used but not otherwise
defined herein are defined in Section 12 hereof.

R E C I T A L S:

WHEREAS the Company and the Investors are parties to a Securities Purchase
Agreement, dated August 5, 2012 (the “Securities Purchase Agreement”) pursuant
to which the Investors are purchasing from the Company 400,000 shares of its
Series A Perpetual Convertible Preferred Stock (the “Securities”);

WHEREAS, in connection with the consummation of the transactions contemplated by
the Securities Purchase Agreement, the parties desire to enter into this
Agreement in order to create certain registration rights for the Holders as set
forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:

Section 1. Shelf Registrations.

(a) Filing. The Company shall file by 8:00 am New York Time on August 6, 2012
(the “Closing Date”) a shelf registration statement on Form S-3 (the “Shelf”),
covering the resale by selling securityholders of the Securities and the shares
of Series A Common Stock, par value $0.01 per share, of the Company (the “Common
Stock”) into which the Securities are convertible, with the Securities and
Exchange Commission (the “Commission”), in accordance with and pursuant to Rule
415 promulgated under the Securities Act of 1933, as amended (the “Securities
Act”) (or any successor rule then in effect). The Company shall include in a
Prospectus Supplement (that shall be deemed to be part of the Shelf Registration
Statement) filed on or prior to 6:00 a.m. New York Time on August 7, 2012 all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein by 10:00 am New York Time on August 6, 2012 (the
“Initial Questionnaire Date”); provided, however, that in order to be named as a
selling securityholder in the Prospectus Supplement, each Holder must furnish to
the Company in writing such information as may be reasonably requested by the
Company for the purpose of including such Holder’s Registrable Securities in the
Prospectus Supplement (the “Selling Holder Information” which shall be provided
on the Notice and Eligible Holder Information Questionnaire in the form attached
hereto as Exhibit A). Any Holder that fails to provide the Selling Holder
Information to the Company prior to the Initial Questionnaire Date may provide
the Selling Holder Information to the Company prior to 5:00 pm New York Time on
August 6, 2012 for inclusion of the Holder’s Registrable Securities in a
Prospectus Supplement (that shall be deemed to be part of the Shelf Registration
Statement) to be filed on or before 5:30 pm New York Time on August 8, 2012. The
Company shall include in



--------------------------------------------------------------------------------

a Prospectus Supplement the Selling Holder Information received, to the extent
necessary and in a manner so that, upon filing of such Prospectus Supplement, or
promptly thereafter, any such Holder shall be named, to the extent required by
the rules promulgated under the Securities Act by the Commission, as a selling
securityholder and be permitted to deliver (or be deemed to deliver) a
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law. If the Company files an amended version of the Prospectus, the
Company shall include in such Prospectus the Selling Holder Information that was
not included in any previous filed version of the Prospectus. If any Registrable
Securities remain issued and outstanding after three years following the initial
effective date of such Shelf (the “Initial Shelf Effective Date”), the Company
shall either (x) in the case of a Form S-3 Shelf, file prior to the expiration
of such Shelf, or (y) otherwise, no less than 90 days prior to the expiration of
such Shelf, file a new Shelf covering such Registrable Securities, and shall
thereafter use its reasonable best efforts to cause to be declared effective as
promptly as practical such new Shelf. The Company shall maintain the
effectiveness of the Shelf in accordance with the terms hereof for so long as
any Registrable Securities remain issued and outstanding.

(b) Requests for Underwritten Shelf Takedowns. Any one or more Holders of
Registrable Securities may request to sell all or any portion of their
Registrable Securities in an underwritten offering that is registered pursuant
to the Shelf (each, an “Underwritten Shelf Takedown”); provided that in the case
of each such Underwritten Shelf Takedown, such Holder or Holders will be
entitled to make such demand only if the proceeds from the sale of Registrable
Securities in the offering (before the deduction of underwriting discounts) is
reasonably expected to exceed, in the aggregate, $50.0 million.

(c) Requests for Non-Underwritten Shelf Takedowns. If a Holder desires to
initiate an offering or sale of all or part of such Holder’s Registrable
Securities that does not constitute an Underwritten Shelf Takedown (a
“Non-Underwritten Shelf Takedown”), such Holder shall so indicate in a written
request delivered to the Company no later than two Business Days (or in the
event any amendment or supplement to the Shelf is necessary, no later than five
Business Days) prior to the expected date of such Non-Underwritten Shelf
Takedown, which request shall include (i) the total number of Registrable
Securities expected to be offered and sold in such Non-Underwritten Shelf
Takedown, (ii) the expected plan of distribution of such Non-Underwritten Shelf
Takedown and (iii) the action or actions required (including the timing thereof)
in connection with such Non-Underwritten Shelf Takedown (including the delivery
of one or more stock certificates representing shares of Registrable Securities
to be sold in such Non-Underwritten Shelf Takedown), and, to the extent
necessary, the Company shall file and effect an amendment or supplement to its
Shelf for such purpose as soon as practicable; provided, however, that the
Company shall not be required to file an amendment or supplement to its Shelf
within 30 days of a previous amendment or supplement with respect to a
Non-Underwritten Shelf Takedown. For the avoidance of doubt, unless otherwise
agreed to by the requesting selling Holder, no other Holder shall have the right
to participate in a Non-Underwritten Shelf Takedown.

(d) Demand Notices. All requests (a “Demand”) for Underwritten Shelf Takedowns
shall be made by the Holder making such request (the “Demand Holder”) by giving
written notice to the Company (the “Demand Notice”). Each Demand Notice shall
specify the approximate number of Registrable Securities to be sold in the
Underwritten Shelf Takedown



--------------------------------------------------------------------------------

and the expected price range (net of underwriting discounts and commissions) of
such Underwritten Shelf Takedown. Within one (1) Business Day after receipt of
any Demand Notice, the Company shall send written notice of such requested
Underwritten Shelf Takedown to all other Holders of Registrable Securities (the
“Company Notice”) and, subject to the provisions of Section 1(e) below, shall
include in such Underwritten Shelf Takedown all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within five (5) Business Days after sending the Company Notice (except that each
Holder shall have two (2) days after receipt of the Company Notice to request
inclusion of Registrable Securities in the Underwritten Shelf Takedown in the
case of a “bought deal”, “registered direct offering” or “overnight transaction”
where no preliminary prospectus is used).

(e) Priority on Underwritten Shelf Takedowns. The Company shall not include in
any Underwritten Shelf Takedown any securities which are not Registrable
Securities without the prior written consent of the Holders of a majority of the
Registrable Securities requested to be included in the Underwritten Shelf
Takedown. If the managing underwriters for such Underwritten Shelf Takedown
advise the Company in writing that in their opinion the number of Registrable
Securities and, if permitted hereunder, Other Securities requested to be
included in such Underwritten Shelf Takedown exceeds the number of Registrable
Securities and Other Securities, if any, which can be sold in an orderly manner
in such offering within a price range acceptable to the Holders of a majority of
the Registrable Securities requested to be included in the Underwritten Shelf
Takedown, the Company shall include in such Underwritten Shelf Takedown the
number of Registrable Securities which can be so sold in the following order of
priority: (i) first, the Registrable Securities requested to be included in such
Underwritten Shelf Takedown by the Holders, which in the opinion of such
underwriter can be sold in an orderly manner within the price range of such
offering, pro rata among the respective Holders of such Registrable Securities
on the basis of the number of Registrable Securities held by each such Holder,
and (ii) second, Other Securities, including Company Held Securities that the
Company proposes to register for its own account, requested to be included in
such Underwritten Shelf Takedown to the extent permitted hereunder.

(f) Restrictions on Underwritten Shelf Takedowns and Use of Registration
Statement.

(i) The Company shall not be obligated to effect more than three
(3) Underwritten Shelf Takedowns during any period of twelve (12) consecutive
months and shall not be obligated to effect an Underwritten Shelf Takedown
within ninety (90) days after the pricing of a previous Underwritten Shelf
Takedown; provided, that, if such Underwritten Shelf Takedown is terminated by
any stop order, injunction, or other order of the Commission or if the
conditions to closing specified in any underwriting agreement or any other
agreement entered into in connection with such Underwritten Shelf Takedown are
not satisfied, other than by reason of some act or omission by a Holder, such
Underwritten Shelf Takedown will be deemed not to have been in effect and will
not count as an Underwritten Shelf Takedown for purposes of the limitations in
this Section 1(f)(i). Notwithstanding anything herein to the contrary, a
registration will not be deemed to have been effected unless (i) it has been
declared effective by the Commission or has otherwise become effective under the
Securities Act, or (ii) it



--------------------------------------------------------------------------------

has been filed with the Commission but abandoned or withdrawn at the request of
the Demand Holder prior to effectiveness, other than an abandonment or
withdrawal requested because of: (A) the stock price of the Company’s Common
Stock falling 15% or more since the delivery of a request for registration
(provided that such registration shall be deemed to have been effected, unless
the Holders participating in the registration reimburse the Company for
Registration Expenses incurred or payable by the Company up until the receipt of
notice of an abandonment or withdrawal pursuant to this clause (A) and for the
withdrawal of the registration statement), (B) the delivery of a postponement
notice by the Company pursuant to the Suspension Period, (C) a material adverse
change in the Company’s and its Subsidiaries’ prospects, business, operations,
properties, assets, liabilities, financial condition or results of operations,
taken as a whole, which became known to the Holders or the public after the
delivery of a request for registration pursuant to a Demand, or (D) the
discovery of materially adverse, non-public information concerning the Company
and its subsidiaries, taken as a whole.

(ii) Upon written notice to the Holders of Registrable Securities, the Company
shall be entitled to suspend, for a period of time (each, a “Suspension
Period”), the use of any Registration Statement or Prospectus and shall not be
required to amend or supplement the Registration Statement, any related
Prospectus or any document incorporated therein by reference if the board of
directors, chief executive officer or chief financial officer of the Company
determines in its reasonable good faith judgment that the Registration Statement
or any Prospectus may contain an untrue statement of a material fact or may omit
any fact necessary to make the statements in the Registration Statement or
Prospectus not misleading; provided, that (A) there are no more than two
(2) Suspension Periods in any 12-month period, (B) the total duration of all
Suspension Periods in any 12-month period may not exceed 90 days and (C) the
Company shall use its good faith efforts to amend the Registration Statement
and/or Prospectus to correct such untrue statement or omission as promptly as
reasonably practicable unless, the Company determines in good faith that such
amendment would reasonably be expected to have a materially detrimental effect
on the Company with respect to any proposal or plan of the Company to effect a
merger, acquisition, disposition, financing, reorganization, recapitalization or
similar transaction or any negotiations, discussions or pending proposals with
respect thereto.

(g) Piggyback Registration Rights.

(i) In the event that the Company proposes to register any of its Securities or
any other equity securities under the Securities Act in connection with an
underwritten offering solely for cash (each, a “Piggyback Takedown”), it shall
at each such time give prompt written notice (the “Piggyback Notice”) to all
Holders of Registrable Securities of its intention to effect such Piggyback
Takedown. In the case of a Piggyback Takedown that is an Underwritten Shelf
Takedown, such notice shall be sent not less than ten (10) Business Days prior
to



--------------------------------------------------------------------------------

the expected date of commencement of marketing efforts for such Piggyback
Takedown. In the case of a Piggyback Takedown that is an underwritten offering
under a Registration Statement that is not a Shelf, such notice shall be given
not less than ten (10) Business Days prior to the expected date of filing of
such Registration Statement. Upon the written request of any Holder made within
seven (7) Business Days after receipt of the Piggyback Notice by such Holder
(which request shall specify the number of Registrable Securities intended to be
disposed of and the intended method of disposition of such Registrable
Securities), subject to the other provisions of this Agreement, the Company
shall include in such Piggyback Takedown all Registrable Securities (of the same
class of Securities as is proposed to be registered in the Piggyback Takedown)
which the Company has been so requested to register; provided that the Company
shall only be required to effect such registration with respect to any Holder if
the Demand Holder has made a written request of the Company to effect a
registration of Registrable Securities in accordance with this sentence.
Notwithstanding the foregoing, in the event that the Piggyback Takedown is a
“bought deal”, “registered direct offering” or “overnight transaction” where no
preliminary prospectus is used, the first two time periods references in this
sub-paragraph shall be reduced to five (5) Business Days and the third time
period shall be reduced to (2) days. Notwithstanding anything to the contrary
contained in this Section 1(g), the Company shall not be required to proceed
with any Piggyback Takedown incidental to the registration of any of its
securities on Forms S-4 or S-8 (or any similar or successor form providing for
the registration of securities in connection with mergers, acquisitions,
exchange offers, subscription offers, dividend reinvestment plans or stock
option or other executive or employee benefit or compensation plans) or any
other form that would not be available for registration of Registrable
Securities.

(ii) Determination Not to Effect Registration. If at any time after giving such
Piggyback Notice and prior to the effective date of the registration statement
filed in connection with such registration the Company shall decide not to
proceed with any Piggyback Takedown, the Company may, at its election, give
written notice of such determination to the selling Holders and thereupon the
Company shall be relieved of its obligation to proceed with any Piggyback
Takedown, without prejudice, however, to the right of the Demand Holder (or any
Person to whom a Demand Holder has transferred Registrable Securities together
with the right to participate in the exercise of Demands pursuant to
Section 1(d) and/or participate in a Piggyback Takedown, immediately to request
that such registration be effected as a registration under Section 1 to the
extent permitted thereunder.

(iii) Priority on Primary Piggyback Takedowns. If a Piggyback Takedown is to be
a primary underwritten registration on behalf of the Company, and the lead
underwriter or managing underwriter advises the Company in writing (with a copy
to each Person participating in such Piggyback Takedown) that, in such firm’s
good faith view, the number of Other Securities and Registrable Securities
requested to be included in such Piggyback Takedown exceeds the



--------------------------------------------------------------------------------

number which can be sold in such offering without being likely to have an
adverse effect upon the price, timing, marketing or distribution of the offering
and sale of the Other Securities and Registrable Securities then contemplated,
the Company shall include in such Piggyback Takedown the number of Registrable
Securities which can be sold in the following order of priority: (a) first, all
Company Held Securities; (b) second, the Registrable Securities requested to be
included in such Piggyback Takedown pursuant to this Section 1(g) and the terms
of any other registration rights agreement to which the Company is a party that
can be sold without having the adverse effect referred to above, pro rata among
the respective Holders of such Registrable Securities on the basis of the number
of Registrable Securities held by such Holder; and (c) third, Other Securities
requested to be included in such Piggyback Takedown pursuant to this
Section 1(g) and the terms of any other registration rights agreement to which
the Company is a party that can be sold without having the adverse effect
referred to above, pro rata on the basis of the relative number of such Other
Securities owned by the Persons requesting to be included in such Piggyback
Takedown.

(iv) Priority in Secondary Piggyback Takedowns. If a Piggyback Takedown is to be
an underwritten registration other than on behalf of the Company, and the lead
underwriter or managing underwriter advises the Persons participating in such
Piggyback Takedown (with a copy to the Company) that, in such firm’s good faith
view, the number of Registrable Securities and Other Securities requested to be
included in such Piggyback Takedown exceeds the number which can be sold in such
offering without being likely to have an adverse effect upon the price, timing
or distribution of the offering and sale of the Registrable Securities and Other
Securities then contemplated, the Company shall include in such Piggyback
Takedown the number of Registrable Securities which can be sold in the following
order of priority: (A) first, the Registrable Securities requested to be
included in such Piggyback Takedown by the Holders, which in the opinion of the
managing underwriter can be sold in an orderly manner within the price range of
such Piggyback Takedown, pro rata among the respective Holders of such
Registrable Securities on the basis of the total number of Registrable
Securities held by each such Holder; (B) second, Other Securities (other than
Company Held Securities) that are requested to be included in such Piggyback
Takedown pursuant to this Section 1(g) and the terms of any other registration
rights agreement to which the Company is a party that can be sold without having
the adverse effect referred to above, pro rata on the basis of the relative
number of such Other Securities owned by the Persons seeking to be included in
such Piggyback Takedown; and (C) third, Company Held Securities.

(h) Selection of Underwriters. The Holders of a majority of the Registrable
Securities requested to be included in an Underwritten Shelf Takedown shall have
the right to select the investment banker(s) and manager(s) to administer the
offering (which shall consist of one or more reputable, nationally recognized
investment banks), subject to the Company’s approval, which shall not be
unreasonably withheld, conditioned or delayed.



--------------------------------------------------------------------------------

(i) Automatic Shelf Registration. If, at any time after the filing of an
Automatic Shelf Registration Statement by the Company, the Automatic Shelf
Registration Statement becomes unuseable by the Holders to sell their
Registrable Securities because the Company is no longer a Well Known Seasoned
Issuer (the “Determination Date”), the Company shall, within 10 Business Days
after such Determination Date, (A) give written notice thereof to all of the
Holders and (B) file a Registration Statement on an appropriate form (or a
post-effective amendment converting the Automatic Shelf Registration Statement
to an appropriate form) covering all of the Registrable Securities, and use its
reasonable best efforts to have such Registration Statement declared effective
as promptly as practicable after the date the Automatic Shelf Registration
Statement is no longer useable by the Holders to sell their Registrable
Securities. If, following the Determination Date, the Company is required
hereunder to file an additional Registration Statement or amendment thereto, and
the Company has resumed its status as a Well Known Seasoned Issuer, the Company
shall use an Automatic Shelf Registration Statement to register the sale of all
of the Registrable Securities in accordance with the terms of this Agreement.
The Company shall use its commercially reasonable efforts to file such Automatic
Shelf Registration Statement as promptly as practicable and to cause such
Automatic Shelf Registration Statement to remain effective thereafter until the
date on which all Registrable Securities have been sold pursuant to the
Automatic Shelf Registration Statement or have otherwise ceased to be
Registrable Securities. The Company shall give written notice of filing such
Automatic Shelf Registration Statement to all of the Holders as promptly as
practicable thereafter.

(j) Other Registration Rights. The Company shall not grant to any Person the
right (other than as set forth herein and except with respect to registrations
on Form S-8 and with respect to registrations on Form S-4 (or any successor
forms thereto)), to request the Company to register any securities of the
Company, except such rights as are: that do not adversely affect the rights or
priorities of the Holders of Registrable Securities set forth herein.

Section 2. Holdback Agreements.

(a) Holders of Registrable Securities. In connection with any Underwritten Shelf
Takedown or other underwritten public offering of equity securities by the
Company (a “Company Underwritten Offering”), if requested by the managing
underwriter for such offering, each Holder who Beneficially Owns 5% or more of
the outstanding Securities and any other Holder participating in such offering
agrees to enter into a lock-up agreement containing customary restrictions on
transfers of equity securities of the Company (except with respect to such
securities as are proposed to be offered pursuant to the Underwritten Shelf
Takedown or underwritten public equity offering) or any securities convertible
into or exchangeable or exercisable for such securities, without prior written
consent from the Company, during a period specified by the managing underwriter
not to exceed seven days prior to and not to exceed 90 days following the date
of pricing of such Underwritten Shelf Takedown (subject to extension in
connection with any earnings release or other release of material information
pursuant to FINRA Rule 2711(f) to the extent applicable) (the “Lock-Up Period”);
provided, that the Holders shall not be subject to the provisions hereof unless
the Company’s directors and executive officers shall have signed, and Holders
who Beneficially Own 5% or more of the outstanding Securities and any other
Holders participating in such offering shall have been requested by the managing
underwriter to sign lock-up agreements containing substantially similar terms
and if any such



--------------------------------------------------------------------------------

Person shall be subject to a shorter lock-up period, receives more advantageous
terms relating to the Lock-Up Period or receives a waiver of its lock-up period
from the Company or an underwriter, then the Lock-Up Period shall be such
shorter period, on such more advantageous terms and shall receive the benefit of
such waiver; provided, further, that nothing herein will prevent (i)(a) any
Holder that is a partnership, limited liability company or corporation from
making a distribution of Registrable Securities to the partners, members or
stockholders thereof, (b) the transfer by a Holder that is an investment advisor
managing a separately managed account to the owner of the separately managed
account, or (c) a transfer to an Affiliate that is otherwise in compliance with
the applicable securities laws, so long as such distributees or transferees
agree to be bound by the restrictions set forth in this Section 2(a), (ii) the
exercise, exchange or conversion of any security exercisable or exchangeable
for, or convertible into, Common Stock, provided the Common Stock issued upon
such exercise or conversion shall be subject to the restrictions set forth in
this Section 2(a), or (iii) any Holder from continuing market-making or other
trading activities as a broker-dealer in the ordinary course of business;
provided, further, that there shall be a period of at least 30 days between the
end of any Lock-Up Period and the pricing date of any subsequent Company
Underwritten Offering. If requested by the managing underwriter, each Holder
agrees to execute a lock-up agreement in favor of the Company’s underwriters to
such effect and, in any event, that the Company’s underwriters in any relevant
Underwritten Shelf Takedown shall be third party beneficiaries of this
Section 2(a). The provisions of this Section 2(a) will no longer apply to a
Holder once such Holder ceases to hold Registrable Securities.

(b) The Company. In connection with any Underwritten Shelf Takedown by a Holder
pursuant to this Agreement, if requested by the managing underwriter for such
offering, the Company shall not effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities (except pursuant to registrations on Form S-8 or
Form S-4 under the Securities Act or any similar or successor form providing for
the registration of securities in connection with mergers, acquisitions,
exchange offers, subscription offers, dividend reinvestment plans or stock
option or other executive or employee benefit or compensation plans), during a
period specified by the managing underwriter not to exceed seven days prior to
and not to exceed 90 days following the date of pricing of such Underwritten
Shelf Takedown (subject to extension in connection with any earnings release or
other release of material information pursuant to FINRA Rule 2711(f) to the
extent applicable) (the “Company Lock-Up Period”); provided, further that there
shall be a period of at least 30 days between the end of any Company Lock-Up
Period and the pricing date of any subsequent Underwritten Shelf Takedown.

Section 3. Company Undertakings. Whenever Registrable Securities are registered
pursuant to this Agreement, the Company shall use its reasonable best efforts to
effect the registration and the sale of such Registrable Securities as soon as
reasonably practicable in accordance with the intended method of disposition
thereof, and pursuant thereto the Company shall as expeditiously as possible:

(a) before filing a Registration Statement or Prospectus, any amendments or
supplements thereto or any Issuer Free Writing Prospectus, at the Company’s
expense, furnish to counsel to the Holders copies of all such documents, other
than documents that are incorporated by reference, proposed to be filed and such
other documents reasonably requested by the Holders



--------------------------------------------------------------------------------

and provide a reasonable opportunity for review and comment on such documents by
counsel to the Holders;

(b) use its commercially reasonable efforts to remain a Well Known Seasoned
Issuer (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) prior to five years after the Closing Date;

(c) notify each Holder of Registrable Securities of the effectiveness of each
Registration Statement and prepare and file with the Commission such amendments
and supplements to such Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective until the date on which all Registrable Securities have been sold
pursuant to the Registration Statement or have otherwise ceased to be
Registrable, and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such Registration Statement;

(d) refrain from naming any Holder as an underwriter in a registration
statement, without first obtaining such Holder’s written consent;

(e) furnish to each seller of Registrable Securities, and the managing
underwriters (if any), without charge, such number of copies of the applicable
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary Prospectus,
final Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
Issuer Free Writing Prospectus)), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriters
(if any) may reasonably request including in order to facilitate the disposition
of the Registrable Securities owned by such seller, and upon request, a copy of
any and all transmittal letters or other correspondence to or received from, the
Commission or any other governmental authority relating to such offer;

(f) (i) register or qualify such Registrable Securities under such other
securities or blue sky laws of such jurisdictions as any seller reasonably
requests, (ii) keep such registration or qualification in effect for so long as
the applicable Registration Statement remains in effect, and (iii) use its
commercially reasonable efforts to do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (x) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subsection, (y) subject itself to taxation in any such
jurisdiction or (z) consent to general service of process in any such
jurisdiction);

(g) notify each seller of such Registrable Securities, counsel to the Holders
and the managing underwriters (if any) (i) at any time when a Prospectus
relating to the applicable Registration Statement is required to be delivered
under the Securities Act, (A) promptly upon discovery that, or upon the
happening of any event as a result of which, such



--------------------------------------------------------------------------------

Registration Statement, or the Prospectus or Free Writing Prospectus relating to
such Registration Statement, or any document incorporated or deemed to be
incorporated therein by reference contains an untrue statement of a material
fact or omits any fact necessary to make the statements in the Registration
Statement or the Prospectus or Free Writing Prospectus relating thereto not
misleading or otherwise requires the making of any changes in such Registration
Statement, Prospectus, Free Writing Prospectus or document, and, at the request
of any such seller and subject to Section 1(e)(ii) hereof, the Company shall
promptly prepare a supplement or amendment to such Prospectus or Free Writing
Prospectus, furnish a reasonable number of copies of such supplement or
amendment to each seller of such Registrable Securities, counsel to the Holders
and the managing underwriters (if any) and file such supplement or amendment
with the Commission so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus or Free Writing Prospectus as so amended
or supplemented shall not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading,
(B) promptly if the Company becomes aware of any request by the Commission or
any Federal or state governmental authority for amendments or supplements to a
Registration Statement or related Prospectus or Free Writing Prospectus covering
Registrable Securities or for additional information relating thereto,
(C) promptly if the Company becomes aware of the issuance or threatened issuance
by the Commission of any stop order suspending or threatening to suspend the
effectiveness of a Registration Statement covering the Registrable Securities
(and use its commercially reasonable efforts to obtain the lifting of any such
stop order as soon as reasonably practicable) or (D) promptly upon the receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any Registrable Security for
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose; and (ii) when each such Registration Statement or any amendment
thereto has been filed with the Commission and when each Registration Statement
or the related Prospectus or Free Writing Prospectus or any Prospectus
supplement or any post-effective amendment thereto has become effective;

(h) use its commercially reasonable efforts to cause all such Registrable
Securities that are Common Stock (i) if the Common Stock is then listed on a
securities exchange, to continue to be so listed, (ii) if the Common Stock is
not then listed on a securities exchange, to, as promptly as practicable be
listed on the NYSE or NASDAQ (or any other national securities exchange), and
(iii) to be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the sellers thereof to consummate the
disposition of the Registrable Securities;

(i) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities no later than the effective date of the applicable
Registration Statement;

(j) enter into and perform under such customary agreements (including
underwriting agreements in customary form, including customary representations
and warranties and provisions with respect to indemnification and contribution)
and take such other actions as may be reasonably requested by the selling
Holders or the managing underwriter, if any, to complete the offer for sale or
disposition of the Registrable Securities;



--------------------------------------------------------------------------------

(k) (A) subject to each selling Holder to whom a “comfort” letter is addressed
providing a customary representation letter to the independent registered public
accounting firm of the Company (if so requested) in form and substance
reasonably satisfactory to such accountants, use its commercially reasonable
efforts to obtain customary “comfort” letters from such accountants (to the
extent deliverable in accordance with their professional standards) addressed to
such selling Holder (to the extent consistent with Statement on Auditing
Standards No. 72 of the American Institute of Certified Public Accountants) and
the managing underwriter, if any, in customary form and covering matters of the
type customarily covered in “comfort” letters in connection with underwritten
offerings; (B) use its commercially reasonable efforts to obtain opinions of
counsel to the Company (such counsel being reasonably satisfactory to the
managing underwriter, if any) and updates thereof covering matters customarily
covered in opinions of counsel in connection with underwritten offerings,
addressed to each selling Holder and the managing underwriter, if any, provided,
that the delivery of any “10b-5 statement” may be conditioned on the prior or
concurrent delivery of a “comfort” letter pursuant to subsection (A) above; and
(C) provide officers’ certificates and other customary closing documents
customarily delivered in connection with underwritten offerings and reasonably
requested by the managing underwriter, if any; provided, that the Company shall
only be required to comply with this clause (j) in connection with an
Underwritten Shelf Takedown or Piggyback Takedown;

(l) provide reasonable cooperation, including causing appropriate officers to
attend and participate in “road shows” and other informational meetings
organized by the underwriters, if any, (provided that such cooperation does not
unreasonably interfere with the operation of the business of the Company) with
all out-of-pocket costs and expenses incurred by the Company or such officers in
connection with such attendance to be paid by the Company;

(m) upon reasonable notice and during normal business hours, make available for
inspection and copying by any Holder of Registrable Securities, counsel to the
Holders, any underwriter participating in any disposition pursuant to a
Registration Statement or Underwritten Shelf Takedown, and any underwriter’s
counsel, as applicable, all financial and other records and pertinent corporate
documents of the Company that are reasonably requested, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information and participate in any due diligence sessions reasonably requested
by any such Holder, counsel to the Holders, underwriter or underwriter’s counsel
in connection with such Registration Statement or Underwritten Shelf Takedown,
as applicable;

(n) permit any Holder of Registrable Securities, counsel to the Holders, any
underwriter participating in any disposition pursuant to a Registration
Statement, and any other attorney, accountant or other agent retained by such
Holder of Registrable Securities or underwriter, to participate (including, but
not limited to, reviewing, commenting on and attending all meetings) in the
preparation of such Registration Statement and any Prospectus supplements
relating to a Underwritten Shelf Takedown, if applicable;

(o) in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Common Stock included in such Registration Statement for
sale in any jurisdiction, the Company shall use its reasonable best efforts
promptly to (i) prevent the issuance of any such stop order, and in the



--------------------------------------------------------------------------------

event of such issuance, to obtain the withdrawal of such order and (ii) obtain
the withdrawal of any order suspending or preventing the use of any related
Prospectus or Free Writing Prospectus or suspending qualification of any
Registrable Securities included in such Registration Statement for sale in any
jurisdiction at the earliest practicable date;

(p) with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the Holders of a majority of the Registrable Securities that are
being sold pursuant to such Free Writing Prospectus, which Free Writing
Prospectuses or other materials shall be subject to the review of counsel to the
Holders; provided, however, the Company shall not be responsible or liable for
any breach by a Holder that has not obtained the prior written consent of the
Company pursuant to Section 12(o);

(q) provide a CUSIP number for the Registrable Securities prior to the effective
date of the first Registration Statement including Registrable Securities;

(r) promptly notify in writing the Holders, the sales or placement agent, if
any, therefor and the managing underwriters (if any) of the securities being
sold, (i) when such Registration Statement or related Prospectus or Free Writing
Prospectus or any Prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to any such Registration Statement or any
post-effective amendment, when the same has become effective and (ii) of any
written comments by the Commission and by the blue sky or securities
commissioner or regulator of any state with respect thereto;

(s) (i) prepare and file with the Commission such amendments and supplements to
each Registration Statement as may be necessary to comply with the provisions of
the Securities Act, including post-effective amendments to each Registration
Statement as may be necessary to keep such Registration Statement continuously
effective for the applicable time period required hereunder and if applicable,
file any Registration Statements pursuant to Rule 462(b) promulgated under the
Securities Act; (ii) cause the related Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) promulgated under the
Securities Act; (iii) comply with the provisions of the Securities Act and the
Exchange Act and any applicable securities exchange or other recognized trading
market with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; and
(iv) provide additional information related to each Registration Statement as
requested by, and obtain any required approval necessary from, the Commission or
any Federal or state governmental authority;

(t) provide officers’ certificates and other customary closing documents;

(u) cooperate with each Holder of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and
underwriters’ counsel in connection with any filings required to be made with
FINRA;



--------------------------------------------------------------------------------

(v) within the deadlines specified by the Securities Act, make all required
filing fee payments in respect of any Registration Statement or Prospectus used
under this Agreement (and any offering covered thereby);

(w) if requested by any participating Holder of Registrable Securities or the
managing underwriters (if any), promptly include in a Prospectus supplement or
amendment such information as the Holder or managing underwriters (if any) may
reasonably request relating to the intended method of distribution of such
securities, and make all required filings of such Prospectus supplement or such
amendment as soon as reasonably practicable after the Company has received such
request;

(x) in the case of certificated Registrable Securities, if any, cooperate with
the participating Holders of Registrable Securities and the managing
underwriters (if any) to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations satisfactory to the Company from
each participating Holder that the Registrable Securities represented by the
certificates so delivered by such Holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the Holders or managing
underwriters (if any) may reasonably request at least two Business Days prior to
any sale of Registrable Securities; and use its reasonable best efforts to take
all other actions necessary to effect the registration and sale of the
Registrable Securities contemplated hereby; and

(y) use its reasonable best efforts to take all other actions necessary or
customarily taken by issuers to effect the registration of and its commercially
reasonable efforts to take all other actions necessary to effect the sale of,
the Registrable Securities contemplated hereby.

Section 4. Registration Expenses. All Registration Expenses shall be borne by
the Company. All Selling Expenses relating to Registrable Securities registered
shall be borne by the Holders of such Registrable Securities pro rata on the
basis of the number of Registrable Securities sold.

Section 5. Indemnification; Contribution.

(a) The Company agrees to indemnify and hold harmless each Holder of Registrable
Securities, the Affiliates, directors, officers, employees, members, managers
and agents of each such Holder and each Person who controls any such Holder
within the meaning of either the Securities Act or the Exchange Act, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, expenses and actions to which they or any of them
may become subject insofar as such losses, claims, damages, liabilities and
expenses (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in a
Registration Statement as originally filed or in any amendment thereof, or the
Disclosure Package, or any preliminary, final or summary Prospectus or Free
Writing Prospectus included in any such Registration Statement, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Disclosure Package, or any preliminary, final or summary Prospectus or Free
Writing Prospectus included



--------------------------------------------------------------------------------

in any such Registration Statement (in light of the circumstances under which
they were made) not misleading, and agrees to reimburse each such indemnified
party, as incurred, for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability, expense or action (whether or not the indemnified party is a party to
any proceeding); provided, however, that the Company will not be liable in any
case to the extent that any such loss, claim, damage, liability or expense
arises (i) out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
any such Holder specifically for inclusion therein including, without
limitation, any notice and questionnaire, or (ii) out of sales of Registrable
Securities made during a Suspension Period after notice is given pursuant to
Section 1(f)(ii) hereof. This indemnity clause will be in addition to any
liability which the Company may otherwise have.

(b) Each Holder severally (and not jointly) agrees to indemnify and hold
harmless the Company and each of its Affiliates, directors, employees, members,
managers and agents and each Person who controls the Company within the meaning
of either the Securities Act or the Exchange Act, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages or liabilities to which they or any of them may become subject insofar
as such losses, claims, damages or liabilities arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
a Registration Statement as originally filed or in any amendment thereof, or in
the Disclosure Package or any Holder Free Writing Prospectus, preliminary, final
or summary Prospectus included in any such Registration Statement, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Disclosure Package, or any preliminary, final or summary Prospectus or Free
Writing Prospectus included in any such Registration Statement, in light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that any such untrue statement or alleged untrue statement
or omission or alleged omission is contained in any written information relating
to such Holder furnished to the Company by or on behalf of such Holder
specifically for inclusion therein, including, without limitation, any notice
and questionnaire; provided, however, that the total amount to be indemnified by
such Holder pursuant to this Section 5(b) shall be limited to the net proceeds
(after deducting underwriters’ discounts and commissions) received by such
Holder in the offering to which such Registration Statement, Disclosure Package,
Prospectus or Holder Free Writing Prospectus relates. This indemnity clause will
be in addition to any liability which any such Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above except to the extent such action and
such failure materially prejudices the indemnifying party; and (ii) will not, in
any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with



--------------------------------------------------------------------------------

counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, except as provided in the next sentence, after notice from the
indemnifying party to such indemnified party of its election to so assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party for any legal expenses of other counsel or any other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation. Notwithstanding the indemnifying party’s
rights in the prior sentence, the indemnified party shall have the right to
employ its own counsel (and one local counsel), but the indemnified party shall
bear the reasonable fees, costs and expenses of such separate counsel unless
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would be inappropriate due to a conflict of interest in the
reasonable judgment of the indemnified party; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of the institution of such action; or
(iv) the indemnifying party shall authorize the indemnified party in writing to
employ separate counsel at the expense of the indemnifying party. No
indemnifying party shall, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general circumstances or allegations, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties unless the use of only one firm of
attorneys would be inappropriate due to a conflict of interest in the reasonable
judgment of the indemnified party. An indemnifying party shall not be liable
under this Section 5 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to in writing by such
indemnifying party, which consent shall not be unreasonably withheld or delayed.
No indemnifying party, in the defense of any such claim or litigation, shall,
except with the consent of each indemnified party, consent to entry of any
judgment or enter into any settlement or compromise if any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement or compromise (i) includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding, (ii) does not involve the imposition of equitable remedies
or the imposition of any obligations on such indemnified party, and does not
otherwise adversely affect such indemnified party, other than as a result of the
imposition of financial obligations for which such indemnified party will be
indemnified hereunder and (iii) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) In the event that the indemnity provided in Section 5(a) or Section 5(b)
above is held by a court of competent jurisdiction to be unavailable to or
insufficient to hold harmless an indemnified party with respect to any loss,
claim, damage, liability, expense or action referred to herein, then each
applicable indemnifying party agrees to contribute to the aggregate losses,
claims, damages and liabilities (including, without limitation, legal or other



--------------------------------------------------------------------------------

expenses reasonably incurred in connection with investigating or defending same)
(collectively, “Losses”) to which such indemnifying party may be subject in such
proportion as is appropriate to reflect the relative benefits received from the
offering of the Securities, as applicable, and relative fault of the
indemnifying party on the one hand and the indemnified party on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefit received by the
Company shall be deemed to be equal to the total value received or proposed to
be received (after deducting expenses) by the Company pursuant to the sale of
Securities in an offering, if any. The relative benefit received by the Holders
shall be deemed to be equal to the total value received or proposed to be
received (after deducting expenses) by the Holders of Securities in an offering,
if any. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party on the one hand or the indemnified party on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties agree
that it would not be just and equitable if contribution pursuant to this
Section 5(d) were determined by pro rata allocation (even if the Holders of
Registrable Securities or any agents or underwriters or all of them were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to above in this
Section 5(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this Section 5(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 5(d), no Person guilty of fraud or fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraud or fraudulent misrepresentation. For purposes of this Section 5, each
Person who controls any Holder of Registrable Securities, agent or underwriter
within the meaning of either the Securities Act or the Exchange Act and each
director, officer, employee and agent of any such Holder, agent or underwriter
shall have the same rights to contribution as such Holder, agent or underwriter,
and each Person who controls the Company within the meaning of either the
Securities Act or the Exchange Act and each officer and director of the Company
shall have the same rights to contribution as the Company, subject in each case
to the applicable terms and conditions of this Section 5(d).

(e) The provisions of this Section 5 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder of
Registrable Securities or the Company or any of the officers, directors or
controlling Persons referred to in this Section 5, and will survive the transfer
of Registrable Securities.

Section 6. Participation in Underwritten Offering/Sale of Registrable
Securities.

(a) It shall be a condition precedent to the obligations of the Company to
include Registrable Securities of any Holder in any Registration Statement or
Prospectus, as the case may be, that such Holder shall timely furnish to the
Company (as a condition precedent to such Holder’s participation in such
registration) its Selling Holder Information in accordance with the terms
hereof. Each selling Holder shall timely provide the Company with such



--------------------------------------------------------------------------------

information as may be reasonably requested to enable the Company to prepare a
supplement or post-effective amendment to any Shelf Registration or a supplement
to any Prospectus relating to such Shelf Registration.

(b) No Person may participate in any underwritten offering hereunder unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements in customary form entered into pursuant to this
Agreement and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

(c) Each Person that has securities registered on a Registration Statement filed
hereunder agrees that, upon receipt of any notice contemplated in
Section 1(f)(ii), such Person will forthwith discontinue the disposition of its
Registrable Securities pursuant to the applicable Registration Statement.

Section 7. Private Sale and Legends. (a) Except as provided in Section 2, the
Company agrees that nothing in this Agreement shall prohibit the Holders, at any
time and from time to time, from selling or otherwise transferring Registrable
Securities pursuant to a private sale or other transaction which is not
registered pursuant to the Securities Act.

(b) At the request of a Holder and to the extent the Registrable Securities are
subject to a restrictive legend, whether such securities are certificated or
held in book-entry form, the Company shall remove from each certificate
evidencing Registrable Securities, any legend if the Company is reasonably
satisfied (based upon an opinion of counsel or, in the case of a Holder that is
not an Affiliate of the Company proposing to transfer such securities pursuant
to Rule 144(b)(1) of the Securities Act, other evidence) that the securities
evidenced thereby may be publicly sold without registration under the Securities
Act.

(c) If any Holder seeks to effect an in-kind distribution of all or part of its
Registrable Securities to its director or indirect equityholders, the Company
will, subject to applicable laws, cooperate in good faith with such Holder and
the Company’s transfer agent to effect such in-kind distribution in a manner
reasonable requested by the Holder.

Section 8. Rule 144 and Rule 144A; Other Exemptions. With a view to making
available to the Holders of Registrable Securities the benefits of Rule 144 and
Rule 144A promulgated under the Securities Act and other rules and regulations
of the Commission that may at any time permit a Holder of Registrable Securities
to sell securities of the Company to the public without registration, the
Company covenants that it will (i) use its reasonable best efforts to file in a
timely manner all reports and other documents required, if any, to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted thereunder and (ii) make available information necessary to comply with
Rule 144 and Rule 144A, if available with respect to resales of the Registrable
Securities under the Securities Act, at all times, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (x) Rule 144 and Rule 144A promulgated under the Securities Act (if
available with respect to resales of the Registrable Securities), as such rules
may be amended from time to time or (y) any other rules or regulations now
existing or hereafter adopted by the Commission.



--------------------------------------------------------------------------------

Section 9. Transfer of Registration Rights. The rights of a Holder hereunder may
be transferred, assigned, or otherwise conveyed on a pro rata basis in
connection with any transfer, assignment, or other conveyance of Registrable
Securities to any transferee or assignee; provided that all of the following
additional conditions are satisfied: (a) such transferee or assignee will
Beneficially Own Registrable Securities representing at least 5% of the then
outstanding Securities (measured on an as-converted basis); (b) such transfer or
assignment is effected in accordance with applicable securities laws; (c) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement by delivering to the Company a duly executed joinder agreement in the
form attached hereto as Exhibit B; and (c) the Company is given written notice
by such Holder of such transfer or assignment, stating the name and address of
the transferee or assignee and identifying the Registrable Securities with
respect to which such rights are being transferred or assigned. Promptly
following receipt by the Company of such written notice, the Company shall make
any necessary filing to name transferee or assignee as a selling shareholder in
any Registration Statement.

Section 10. Amendment, Modification and Waivers; Further Assurances.

(a) Amendment. The provisions of this Agreement, including the provisions of
this sentence, may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given, without
the written consent of the Company and the Holders holding at least fifty
percent (50%) of the Registrable Securities then issued and outstanding;
provided that in the event that such amendment, modification, supplement, waiver
or consent would treat a Holder or group of Holders in a manner different from
any other Holders, then such amendment or waiver will require the consent of
such Holder or the Holders of a majority of the Registrable Securities of such
group adversely treated.

(b) Effect of Waiver. No waiver of any terms or conditions of this Agreement
shall operate as a waiver of any other breach of such terms and conditions or
any other term or condition, nor shall any failure of any party to enforce any
provision hereof operate or be construed as a waiver of such provision or of any
other provision hereof and shall not affect the right of such party thereafter
to enforce each provision of this Agreement in accordance with its terms. No
written waiver hereunder, unless it by its own terms explicitly provides to the
contrary, shall be construed to effect a continuing waiver of the provisions
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision.

(c) Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

Section 11. Miscellaneous; Remedies; Specific Performance.

(a) Specific Performance. Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically, to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in their favor. The parties hereto agree and
acknowledge that money damages would not be an



--------------------------------------------------------------------------------

adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for, and obtain from any such court, specific performance
and/or injunctive relief (without posting any bond or other security) in order
to enforce or prevent violation of the provisions of this Agreement and shall
not be required to prove irreparable injury to such party or that such party
does not have an adequate remedy at law with respect to any breach of this
Agreement (each of which elements the parties admit). The parties hereto further
agree and acknowledge that each and every obligation applicable to it contained
in this Agreement shall be specifically enforceable against it and hereby waives
and agrees not to assert any defenses against an action for specific performance
of their respective obligations hereunder. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies available under this Agreement or otherwise.

(b) Successors and Assigns. Except as provided in Sections 7 and 9, neither this
Agreement nor any right, remedy, obligation nor liability arising hereunder or
by reason hereof shall be assignable by any party hereto without the prior
written consent of the other parties, and any attempt to assign any right,
remedy, obligation or liability hereunder without such consent shall be void,
except an assignment by any Investor, in the case of a merger or consolidation
where such party is not the surviving entity, or a sale of substantially all of
its assets, to the entity that is the survivor of such merger or consolidation
or the purchaser in such sale.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without prohibiting or invalidating the
remainder of this Agreement.

(d) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

(e) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include,” “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation.” The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as



--------------------------------------------------------------------------------

amended from time to time or, to the extent replaced, the comparable successor
thereto in effect at the time. All references to agencies, self-regulatory
organizations or governmental entities in this Agreement shall be deemed to be
references to the comparable successors thereto from time to time.

(f) Governing Law. This Agreement and the exhibits and schedules hereto shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) to the
extent such rules or provisions would cause the application of the laws of any
jurisdiction other than the State of New York.

(g) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) telecopied or sent by facsimile to the recipient, or (c) one
Business Day after being sent to the recipient by reputable overnight courier
service (charges prepaid). Such notices, demands and other communications shall
be sent to the Company at the address set forth below and to any Holder of
Registrable Securities at the address set forth on the signature page hereto, or
at such address or to the attention of such other Person as the recipient party
has specified by prior written notice to the sending party. The Company’s
address is:

Knight Capital Group, Inc.

Attention: Chief Financial Officer

545 Washington Boulevard

Jersey City, NJ 07310

Facsimile:        (201) 557-8015

with copies (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

Attention:   Edward D. Herlihy   David M. Silk   Nicholas G. Demmo

51 West 52nd Street

New York, NY 10019

Fax: (212) 403-2000

If any time period for giving notice or taking action hereunder expires on a day
that is not a Business Day, the time period shall automatically be extended to
the Business Day immediately following such Saturday, Sunday or legal holiday.

(h) Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At



--------------------------------------------------------------------------------

the request of any party hereto or to any such agreement or instrument, each
other party hereto or, thereto shall reexecute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or other electronic means
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.

(i) Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees to
waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 12(i) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

(j) Arm’s Length Agreement. Each of the parties to this Agreement agrees and
acknowledges that this Agreement has been negotiated in good faith, at arm’s
length, and not by any means prohibited by law.

(k) Sophisticated Parties; Advice of Counsel. Each of the parties to this
Agreement specifically acknowledges that (i) it is a knowledgeable, informed,
sophisticated Person capable of understanding and evaluating the provisions set
forth in this Agreement and (ii) it has been fully advised and represented by
legal counsel of its own independent selection and has relied wholly upon its
independent judgment and the advice of such counsel in negotiating and entering
into this Agreement.

(l) Entire Agreement. This Agreement, together with the schedules and exhibits
attached hereto, and any certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

(m) Attorneys’ Fees. In the event of litigation or other proceedings in
connection with or related to this Agreement, the prevailing party in such
litigation or proceeding shall be entitled to reimbursement from the opposing
party of all reasonable expenses,

including,



--------------------------------------------------------------------------------

without limitation, reasonable attorneys’ fees and expenses of investigation in
connection with such litigation or proceeding.

(n) Free Writing Prospectus Consent. No Holder shall use a Holder Free Writing
Prospectus without the prior written consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed.

(o) No Required Sale. Nothing in this Agreement shall be deemed to create an
independent obligation on the part of any Holder to sell any Registrable
Securities pursuant to any effective registration statement.

(p) Termination. The obligations of the Company and of any Holder, other than
those obligations contained in Section 5, shall terminate with respect to the
Company and such Holder as soon as such Holder no longer holds any Registrable
Securities.

(q) No Third-Party Beneficiaries or Other Right. Nothing herein shall grant to
or create in any person not a party hereto, or any such person’s dependents or
heirs, any right to any benefits hereunder or any remedies hereunder, and no
such party shall be entitled to sue any party to this Agreement with respect
thereto; provided, however, that the Affiliates, directors, officers, employees,
members, managers and agents of each indemnified party and each Person who
controls any such indemnified party within the meaning of either the Securities
Act or the Exchange Act are intended third-party beneficiaries of Section 5 and
shall have the right, power, and authority to enforce the provisions thereof as
though they were a party hereto.

Section 12. Definitions.

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person.

“Agreement” has the meaning specified in the first paragraph hereof.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Beneficial Ownership” and terms of similar import shall be as defined under and
determined pursuant to Rule 13d-3 promulgated under the Exchange Act.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York City are generally
authorized or obligated by law or executive order to close.

“Commission” means the United States Securities and Exchange Commission or any
successor governmental agency.

“Company” has the meaning specified in the first paragraph hereof.

“Company Held Securities” means Other Securities sought to be included in a
registration for the Company’s account.



--------------------------------------------------------------------------------

“Company Notice” has the meaning specified in Section 1(d).

“Company Underwritten Offering” has the meaning specified in Section 2(a).

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means, unless otherwise noted, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise.

“Demand” has the meaning specified in Section 1(d).

“Demand Holder” has the meaning specified in Section 1(d).

“Demand Notice” has the meaning specified in Section 1(d).

“Determination Date” has the meaning specified in Section 1(i).

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Follow-On Registration Notice” has the meaning specified in Section 1(j)(i).

“Follow-On Shelf” has the meaning specified in Section 1(j)(i).

“Form S-1” means such form under the Securities Act, as amended from time to
time by the Commission.

“Form S-3” means such form under the Securities Act, as amended from time to
time by the Commission.

“Form S-3 Shelf” has the meaning specified in Section 1(a).

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

“Holder” and “Holders” have the meanings specified in the first paragraph
hereof.

“Holder Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of the relevant Holder or used or referred to by such Holder in
connection with the offering of Registrable Securities.



--------------------------------------------------------------------------------

“Initial Shelf Effective Date” has the meaning specified in Section 1(a).

“Investors” has the meaning specified in the first paragraph hereof.

“Issuer Free Writing Prospectus” means an “issuer free writing prospectus” under
Rule 433 promulgated under the Securities Act.

“Lock-Up Period” has the meaning specified in Section 2(a).

“Losses” has the meaning specified in Section 5(d).

“NASDAQ” means The NASDAQ Stock Market.

“Non-Underwritten Shelf Takedown” has the meaning specified in Section 1(c).

“NYSE” means the New York Stock Exchange.

“Other Securities” means securities of the Company sought to be included in a
registration other than Registrable Securities.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity.

“Piggyback Notice” has the meaning specified in Section 1(g)(i).

“Piggyback Takedown” has the meaning specified in Section 1(g)(i).

“Prospectus” means the prospectus used in connection with a Registration
Statement and any amendments or supplements thereto.

“Registrable Securities” means, at any time, (i) any shares of Preferred Stock
issued pursuant to the Securities Purchase Agreement, (ii) any shares of Common
Stock issued upon the conversion of shares of Preferred Stock and (iii) any
shares of Common Stock issued upon the conversion, exercise or exchange, as
applicable, of any other securities and/or interests, including for the
avoidance of doubt, any Preferred Stock issued pursuant to the exercise of any
securities paid, issued or distributed in respect of any such Common Stock by
way of stock dividend, stock split or distribution, or in connection with a
combination of shares, recapitalization, reorganization, merger or
consolidation, or otherwise and excluding shares of Preferred Stock or Common
Stock acquired after the Closing Date; provided, however, that, as to any
Registrable Securities, such securities shall cease to constitute Registrable
Securities upon the earliest to occur of: (w) the date on which such securities
are disposed of pursuant to an effective registration statement under the
Securities Act; (x) the date on which such securities are disposed of pursuant
to Rule 144 (or any successor provision) promulgated under the Securities Act;
(y) with respect to the Registrable Securities held by any Holder, any time that
such Holder Beneficially Owns Registrable Securities representing less than 5%
of the then outstanding Securities (as measured on an as converted basis) and is
permitted to sell such Registrable



--------------------------------------------------------------------------------

Securities under Rule 144(b)(1); and (z) the date on which such securities cease
to be outstanding. For the purposes of this Agreement, an Investor shall be
deemed to be a holder of Registrable Securities whenever such Person has the
right to acquire such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitation upon the exercise of such right), whether or not such
acquisition has been effected.

“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the registration of Registrable
Securities in compliance with this Agreement, including, without limitation,
(i) Commission, stock exchange, FINRA and other registration and filing fees,
(ii) all fees and expenses incurred in connection with complying with any
securities or blue sky laws (including, without limitation, fees, charges and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) all printing, messenger and delivery expenses,
(iv) the fees, charges and disbursements of counsel to the Company and of its
independent public accountants and any other accounting and legal fees, charges
and expenses incurred by the Company (including, without limitation, any
expenses arising from any special audits or “comfort” letters required in
connection with or incident to any registration), (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities on the
NYSE or NASDAQ (or any other national securities exchange) or the quotation of
Registrable Securities on any inter-dealer quotation system, (vi) the fees and
expenses incurred by the Company in connection with any road show for
underwritten offerings and (vii) reasonable fees, charges and disbursements of
counsel to the Holders, including, for the avoidance of doubt, any expenses of
counsel to the Holders in connection with the filing or amendment of any
Registration Statement, Prospectus or Free Writing Prospectus hereunder;
provided that Registration Expenses shall only include the fees and expenses of
one counsel to the Holders (and one local counsel per jurisdiction) with respect
to any offering.

“Registration Notice” has the meaning specified in Section 1(a).

“Registration Statement” means any registration statement filed hereunder.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Selling Expenses” means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Holders and legal expenses not included within the definition of
Registration Expenses.

“Selling Holder Information” has the meaning specified in Section 1(a).

“Shelf” has the meaning specified in Section 1(a).

“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Suspension Period” has the meaning specified in Section 1(e)(ii).



--------------------------------------------------------------------------------

“Underwritten Shelf Takedown” has the meaning specified in Section 1(b).

“Well Known Seasoned Issuer” means a “well known seasoned issuer” under Rule 405
promulgated under the Securities Act.

*    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

KNIGHT CAPITAL GROUP, INC. By:  

/s/ Thomas M. Joyce

  Name: Thomas M. Joyce   Title: CEO



--------------------------------------------------------------------------------

Jefferies & Company, Inc. By:  

/s/ Michael J. Sharp

  Name: Michael J. Sharp   Title: Authorized Signatory Address for Notices:

520 Madison Avenue

New York, NY 10022

 

Facsimile:  

 

Attention:  

 



--------------------------------------------------------------------------------

TD Ameritrade Holding Corporation By:  

/s/ Fred Tomczyk

  Name: Fred Tomczyk  

Title: Authorized Signatory

          President & CEO

Address for Notices:

TD Ameritrade Institutional

1 Plaza Four A

Jersey City, NJ 01311-4000

Facsimile:  

 

Attention:  

 



--------------------------------------------------------------------------------

Stifel Financial Corp By:  

/s/ Victor J. Nesi

  Name: Victor J. Nesi   Title: Authorized Signatory Address for Notices: 501
North Broadway

 

St. Louis, MO 63102

 

Facsimile:  

 

Attention:  

David Minnier, GC



--------------------------------------------------------------------------------

Stephens Investment Holdings LLC By:  

/s/ Curt Bradley

  Name: Curt Bradley  

Title: Authorized Signatory

          Manager

Address for Notices:

Stephens Investment Holdings LLC

111 Center Street

Little Rock, AR 72201

 

Facsimile:  

 

Attention:  

 



--------------------------------------------------------------------------------

Jefferies High Yield Trading, LLC By:  

/s/ Andrew Wittacker

  Name: Andrew Wittacker   Title: Vice Chairman Address for Notices:

520 Madison Avenue

New York, NY

10022

Facsimile:  

 

Attention:  

 



--------------------------------------------------------------------------------

GETCO Strategic Investments, LLLC By:  

/s/ Darren Mast

  Name: Darren Mast - COO   Title: Authorized Signatory Address for Notices:

350 N. Orleans

3rd Floor South

Chicago, IL 60654

Facsimile:  

 

Attention:  

 



--------------------------------------------------------------------------------

Blackstone Capital Partners VI L.P. By:   Blackstone Management Associates VI
L.L.C., its general partner By:   BMA VI, L.L.C., its managing member By:  

/s/ Chinh Chu

  Name: Chinh Chu   Title: Senior Managing Director Address for Notices:

 

 

 

 

Facsimile:  

 

Attention:  

 



--------------------------------------------------------------------------------

Blackstone Family Investment Partnership VI, L.P. By:   BCP VI Side-by-Side GP
L.L.C., its general partner By:  

/s/ Chinh Chu

  Name: Chinh Chu   Title: Senior Managing Director Address for Notices:

 

 

 

Facsimile:  

 

Attention:  

 



--------------------------------------------------------------------------------

Blackstone Family Investment Partnership VI ESC L.P. By:   BCP VI Side-by-Side
GP L.L.C., its general partner By:  

/s/ Chinh Chu

  Name: Chinh Chu   Title: Senior Managing Director Address for Notices:

 

 

 

Facsimile:  

 

Attention:  

 



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

FORM OF NOTICE AND ELIGIBLE HOLDER INFORMATION QUESTIONNAIRE

The undersigned beneficial owner of capital stock of Knight Capital Group, Inc.,
a Delaware corporation (the “Company”), understands that the Company has filed
or intends to file with the Securities and Exchange Commission (the “SEC”) one
or more registration statements (collectively, the “Registration Statement”) for
the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”), dated as of August 8, 2012 (the “Effective Date”), by and among the
Company and each of the other Persons signatory thereto. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus, as the case may be.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as an Eligible Holder in the Registration Statement and
the related prospectus.

NOTICE

The undersigned beneficial owner (the “Eligible Holder”) of Registrable
Securities hereby elects to include some or all of the Registrable Securities
owned by it in the Registration Statement. In order to sell or otherwise dispose
of any Registrable Securities pursuant to the Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus and deliver a
prospectus to each purchaser of Registrable Securities.

If you wish to include the Registrable Securities beneficially owned by you in
the Registration Statement (or a supplement or amendment thereto), you must
complete, sign and deliver this Notice of Registration Statement and Eligible
Holder Information Questionnaire (“Notice and Questionnaire”) to the Company at
the address set forth herein on or prior to 12:00 am New York Time on August 6,
2012 (the “Initial Questionnaire Date”). If you do not manage to deliver the
Notice and Questionnaire by the Initial Questionnaire Date, you may deliver the
Notice and Questionnaire by 5:00 pm New York Time on August 6, 2012 for
inclusion of the Registrable Securities beneficially owned by you in a
Prospectus Supplement to be filed on August 8, 2012.

COMPLETED NOTICE AND QUESTIONNAIRE

PLEASE SEND BY PDF A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE
TO: Brandon Price, Wachtell, Lipton, Rosen & Katz at bcprice@wlrk.com or Raaj
Narayan, Wachtell, Lipton, Rosen & Katz at rsnarayan@wlrk.com WITH A COPY TO:
Ariel Greenstein, White & Case LLP at



--------------------------------------------------------------------------------

ariel.greenstein@whitecase.com.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

 

1. Name and Security Ownership

(a) Full legal name of each registered holder of Registrable Securities and
number of Registrable Securities held:

 

Name

   Number of  Registrable
Securities         

(b) Full legal name of each registered holder of any other securities of the
Company and number of such securities held

 

Name

   Number of Other Securities         

 

2. Securities To Be Included In the Registration Statement

 

  (a) Do you wish to include in the registration statement all of the
Registrable Securities listed in item 1(a) above?

Yes  ¨             No  ¨

 

  (b) If your answer to item 2(a) above is “no,” please specify below the number
of shares that you wish to include:

 

Name

   Number of  Registrable
Securities         



--------------------------------------------------------------------------------

3. Beneficial Ownership of Securities of the Company Owned by the Eligible
Holder(s)

“Beneficial ownership” is determined according to rules of the SEC. Securities
are “beneficially owned” by any person who, directly or indirectly, through any
contract, arrangement, understanding, relationship, or otherwise has or shares
(i) voting power, which includes the power to vote, or to direct the voting of,
such security, and/or, (ii) investment power, which includes the power to
dispose, or to direct the disposition of, such security. The definition of
beneficial ownership often requires disclosure of the individual or groups of
individuals who have or share voting or investment power over the shares in
question.

Please describe below or attach as a separate sheet a detailed description of
the beneficial ownership of the Registrable Securities and any other securities
of the Company held by the Eligible Holder. We recommend that you consult with
your own securities law counsel as some or all of the description below will be
included in the Registration Statement. You should also indicate clearly whether
one or more of the beneficial owners disclaims beneficial ownership except to
the extent of his, her or its pecuniary interest in the securities. Exhibit A
hereto provides a typical example of beneficial ownership disclosure.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Relationships with the Company:

Except as set forth below, the undersigned has not held any position or office
or had any other material relationship with the Company (or its predecessors or
affiliates) during the past three (3) years.

State any exceptions here:

 

 

 

 

 

5. Broker-Dealer Status:

 

  (a) Is any Eligible Holder a broker-dealer?

Yes  ¨            No  ¨

 

  (b)

If the answer is “yes” to Section 5(a) above, did such Eligible Holder receive
the



--------------------------------------------------------------------------------

  Registrable Securities as compensation for investment banking services to the
Company?

Yes  ¨            No  ¨

Note: If the answer is “no” to this Section 5(b), the SEC’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.

 

  (c) Is any Eligible Holder an affiliate of a broker-dealer?

Yes  ¨            No  ¨

 

  (d) If any of the Eligible Holders is an affiliate of a broker-dealer, do you
certify that such Eligible Holder purchased the Registrable Securities in the
ordinary course of business, and at the time of the purchase of the Registrable
Securities to be resold, had no agreements or understandings, directly or
indirectly, with any person to distribute the Registrable Securities?

Yes  ¨             No  ¨

Note: If the answer is “no” to this Section 5(d), the SEC’s staff has indicated
that the Eligible Holder should be identified as an underwriter in the
Registration Statement.

Please provide any further information here:

 

 

 

 

 

 

 

 

 

 

 

6. Address for Notices to Selling Holder:

Contact Person:

Contact Person Email Address:

Telephone:

Fax:

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items one (1) through five (5) and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or



--------------------------------------------------------------------------------

supplements thereto, as the case may be. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Beneficial Owner(s):  

 

By:  

 

  Name:     Title:   Date:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

Ladies and Gentlemen:

Reference is made to the Registration Rights Agreement, dated as of August 6,
2012 (as such agreement may have been or may be amended from time to time) (the
“Registration Rights Agreement”), by and among Knight Capital Group, Inc., a
Delaware corporation (the “Company”), each of the other parties signatory
thereto and any other parties identified on the signature pages of any joinder
agreements substantially similar to this joinder agreement executed and
delivered pursuant to Section 10 of the Registration Rights Agreement.
Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Registration Rights Agreement.

In consideration of the transfer to the undersigned of Registrable Securities of
the Company, the undersigned represents that it is a transferee of [insert name
of transferor] and agrees that, as of the date written below, the undersigned
shall become a party to the Registration Rights Agreement, and shall be fully
bound by, and subject to, all of the covenants, terms and conditions of the
Registration Rights Agreement as though an original party thereto.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Jefferies & Company, Inc. By:  

/s/ Michael J. Sharp

  Name: Michael J. Sharp   Title: Authorized Signatory Address for Notices:

520 Madison Avenue

New York, NY 10022

 

Facsimile:  

 

Attention:  

 



--------------------------------------------------------------------------------

Jefferies & Company, Inc. By:  

/s/ Michael J. Sharp

  Name: Michael J. Sharp   Title: Authorized Signatory Address for Notices:

520 Madison Avenue

New York, NY 10022

 

Facsimile:  

 

Attention:  

 